Citation Nr: 1130347	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-38 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right shoulder separation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and A. G.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefit sought on appeal.

The Veteran and his witness, A. G., testified at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that hearing is of record.

In April 2011, the Veteran submitted additional relevant medical evidence in support of his claim, without a waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2010).  However, in light of the Board's favorable disposition of his claim, set forth herein, the Veteran is not prejudiced by the Board's review of this new evidence.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) reveal that he incurred a fall, resulting in a right shoulder separation, during his active service.

2.  The Veteran's current shoulder disorder is attributable to the shoulder separation that he incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right shoulder separation have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his current right shoulder disorder is the result of a right shoulder separation that he incurred during his active service.  Specifically, he alleges that while off-duty, during his active service, he slipped and fell to the ground.  He contends that the fall caused his right shoulder to separate and that he has had multiple recurrent problems with his right shoulder since that time.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the first required element to establish service connection, current disability, the claims file contains multiple VA and private treatment records reflecting the Veteran's ongoing treatment for a shoulder disorder over the last several years.  Most recently, in a June 2010 VA orthopedic follow-up appointment, a VA physician noted that the Veteran had continuing symptoms of impingement and bilateral trochanteric bursitis.  The physician also noted that the Veteran had shoulder surgery in 2007 and that he complained of significant recurrent shoulder pain.  An MRI done in October 2009 revealed a partial tear in the supraspinatus tendon, and some degenerative changes in the acromioclavicular (AC) joint.  At an April 2009 VA orthopedic surgery consultation, it was noted that the Veteran also had a lot of AC spurring.  The Board finds that these diagnoses satisfy the first required element to establish service connection.  See Shedden, supra.

With respect to the second required element to establish service-connection, in-service disease or injury, a review of the Veteran's STRs reveals that he was seen at the medical department at Miramar Naval Air Station on September 6, 1971, for a possible right shoulder dislocation.  It was noted in the record that the Veteran fell and rolled onto his shoulder.  Additionally, it was noted that the Veteran had no prior history of shoulder dislocation.  A medical record dated the following day notes that x-rays revealed that the Veteran had AC separation.  Treatment included the use of a sling for two weeks.  The Veteran's right shoulder separation during his active service satisfies the second required element to establish service connection.  See Shedden, supra.

With respect to the final element required to establish service connection, causal relationship, the Veteran testified at his March 2011 hearing that he has continuously had problems with his shoulder since he dislocated his shoulder during a fall while in active service.  He reported receiving ongoing medical care, initially consisting primarily of anti-inflammatory medication, since about 1977.  The first post-service medical evidence of record relating to the Veteran's right shoulder injury is a December 2003 MRI report, revealing that the Veteran had osteoarthritic changes in his right AC joint and synchondrosis of the coracoclavicular area.  In September 2005, the Veteran reported to his private primary care provider that he was having right shoulder pain and that he had had problems with his right shoulder for 30 plus years.  At that time, he was diagnosed with right shoulder tendonitis.  The Veteran underwent another MRI in November 2005.  The findings included mild degenerative joint disease involving the AC joint.  Additionally, it was noted that impingement syndrome might be present and that there appeared to be a fusion of the coracoids process of the scapula with the distal clavicle and calcifications in the coracoclavicular ligament.  These were presumed to be posttraumatic changes.  

The Veteran underwent private arthroscopic surgery in March 2006 to repair a right shoulder rotator cuff tear and a right shoulder type II labral tear.  The Veteran later reported in a March 2009 VA primary care consultation that he had had right rotator cuff surgery two years previous and that his symptoms were beginning to return.  It was noted that the Veteran could not raise his arms above his head.  The Veteran was referred to orthopedics.  In an April 2009 orthopedic consultation, the Veteran reported having injured his shoulder during active duty and that after having his shoulder surgically repaired, approximately two years previous to the appointment, his symptoms were beginning to return, though they were not as severe as before the surgery.  As noted previously, in a June 2010 VA orthopedic follow-up report, the VA physician reported that the Veteran had significant recurrent shoulder pain following shoulder surgery in 2007.  The Board concludes that the physician was referring to the Veteran's right should surgery performed in March 2006, as no other record of right shoulder surgery can be found in the claims folder.

In support of his claim, the Veteran submitted a letter, dated in March 2011, from Sean M. McFadden, D.O., the physician that performed his March 2006 arthroscopic surgery.  In the letter, Dr. McFadden provided his opinion that it was probable that the Veteran's 2005 arthroscopic surgery was necessary due to the injuries he sustained ruing his active duty in the Navy.  It is evident from the Veteran's medical history that his current right shoulder disorder cannot be dissociated from the symptoms he endured prior to his March 2006 right shoulder surgery.  The Veteran has clearly indicated that his current symptoms of pain and limitation of motion have been recurrent since his surgery and that they are the same symptoms, albeit less severe, as those he experienced before his surgery.  Accordingly, the Board finds that Dr. McFadden's opinion satisfies the required nexus, established by medical evidence, between the Veteran's in-service shoulder separation and his current shoulder disorder.  See Shedden, supra.

Based on the foregoing, the Board finds that the evidence of record supports the Veteran's claim of entitlement to service connection for residuals of a right shoulder separation.  The aforementioned evidence establishes that the Veteran has a current shoulder disorder and the Veteran STRs reveal that he endured a shoulder separation during his active military service.  Finally, the opinion from Dr. McFadden provides a medically established nexus between the Veteran's current right shoulder disorder and the shoulder separation that he incurred during his active service.  Moreover, as the Veteran is competent to report the symptoms of his shoulder disorder and has credibly reported having recurring problems with his shoulder since his in-service injury, the nexus between the Veteran's current shoulder disorder and his military service is alternately established by his credible and competent testimony of a continuity of symptomatology since his active service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim for service connection for residuals of a right shoulder separation is, therefore, granted.  See 38 C.F.R. § 3.102.

As a result of its decision to grant entitlement to service connection for residuals of a right shoulder separation, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 

2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be considered prejudicial to the Veteran.  


ORDER

Entitlement to service connection for residuals of a right shoulder separation is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


